Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and newly added claims 21-30 have been reviewed and are addressed below.  Claims 11-20 has been previously restricted.

Response to Amendment/Arguments
Applicant’s amendments filed on 2-26-21 has been entered and are addressed below.
Applicant’s amendment does not overcome the 101 rejection and is maintained. 
Applicant’s arguments regarding the prior art is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 1 recites “determining a correlation between the user related data and the health related data wherein the correlation is based on a temporal relation between the user related data and the health related data”. Applicant’s specification in paragraph 26 recites “a correlation may be determined between the user-related data and the health related data, and at least one recommendation may be made based on the correlation”, however Examiner is unable to find support of the limitation is performed. Examiner is unable to determine the particular steps or algorithm to perform the claim limitation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10, 21-30 are drawn to a system, method and apparatus, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 26 recites receiving user-related data, monitoring health related data, determining a correlation between the user-related data and the health related data wherein the correlation is based on temporal relation between the user related data and the health related data and providing based on the correlation at least on recommendation to the user. If a claim limitation, under its broadest reasonable interpretation falls within the “mental process” and “certain methods or organizing human activity” grouping of abstract ideas.  The steps of monitoring, determining and providing recommendation can be performed manually by a person, while the same steps can also fall under certain methods of organizing human activity since it tracks an activity of a person.
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims recite the additional element of receiving via one or both of an input-output device or a communication interface, which are nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. See: MPEP 2106.05(g). 
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “device worn by the user”, “communication interface”, “electronic device”, “cloud-based device”, “smart watch”, “one electronic device”, “microphone”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite additional elements “presentencing via the device worn by the user” that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 52 where “While the smart watch 106 was described as an example of an electronic device, other electronic devices may also be used that are not smart watches”.
-paragraph 54 where “The processor 160 may include a CPU 200, memory 210, an input/output (TO) interface 220, a communication interface 230, and a power management unit (PMU) 240”.
-paragraph 58 where “The communication interface 230 may allow the user-wearable device 100 to communicate with other devices via, for example, a wired protocol such as USB or a wireless protocol such as Bluetooth, Near Field Communication (NFC), and WiFi. The PMU 240 may control receiving power from an outside source, charging the battery 250 if there is a battery 250, as well as allocation of power to the different parts of the electronic device”.
-paragraph 36 “While an embodiment may use server(s) 116 in the cloud 118 for receiving and processing data, various embodiments of the disclosure may use one or more personal devices, such as, for example, the smart watch 106, the mobile device 114, a personal computer (not shown), etc. for receiving and/or processing data. The mobile device 114 may include, for example, a smartphone, a tablet, a laptop, etc.”.
-paragraph 45 “the smart watch 106 may be able to communicate with other electronic devices such as, for example, a laptop, to various electronic devices including those described in FIG. 1, the server(s) 116, etc. This will be described in more detail with respect to FIG. 3”.
The claims recite additional elements “presentencing via the device worn by the user” that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10, 21-25, 27-30 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eromo (2016/0012197) in view of Will (US 8866606 B1)

With respect to claim 1, Eromo teaches a method for monitoring health of a user, comprising: 
receiving, with a device worn by the user, user-related data from at least one electronic device (Eromo paragraph 20 “receiving inputs from the patient”, 28 “example of the user computing device (including the patient computing device 106 or the caregiver computing device 108) is a smartphone, or other mobile computing device. Another example is a wearable computing device, such as the Google Glass wearable computing device, and a watch-style computing device”);
monitoring health related data of the user via a sensor of the device worn by the user, wherein the device worn by the user places the sensor in close proximity to the user (Eromo paragraph 58 “patient monitoring engine operates to monitor and manage patient health concerns over time”);
determining a correlation between the user-related data and the health related data (Eromo paragraph 58 “If any of the health history data shows a cause for concern, the patient monitoring engine can generate an alert to the patient or a caregiver regarding the concern. In some embodiments the patient monitoring engine can also interact with the patient, such as using the patient prompting engine 242 and the natural language engine 240, to gather additional information and further evaluate the concern. In some embodiments the patient monitoring engine also operates to reevaluate the patient's health history data based on new medical knowledge that is obtained by the health advising system 100”); and 
providing based on the correlation at least one recommendation to the user (Eromo paragraph 58 “some embodiments the patient monitoring engine aides the patient in managing a medical condition, such as by providing reminders of actions that should be taken. Examples of such actions include taking medication and scheduling and attending routine physicals or checkups. The patient monitoring engine may also provide additional notifications in some embodiments”).
Eromo does not teach not worn by the user nor providing via the device worn by the user.
Will teaches The subscriber device 110 may be configured to display various health-related metrics 814 in response to selection via the menu 810 of the user interface and manipulation by the user of the four-way joystick 716. For example, the device may be commanded to "Show Blood Pressure" at 8142, "Show Blood Glucose Level" at 8144, "Show Scale Weight" at 8146, and/or show other customized health attributes(s) at 8148. Upon the user commanding the device to show one of the foregoing health-related metrics, the device may use a residential-facing connection described above to interrogate a particular medical telematics device. For example, upon being commanded to "Show Scale Weight", the device may communicate with a FitBit scale equipped with Wi-Fi to receive a recent weight measurement when the user last stepped on the scale (Will column 19 lines 63-67 and column 20 lines 1-11).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Will with the motivation of enabling the sharing of information in order to help personal emergency response system responders to be more responsive to various situations in which personal emergency response systems can be used (Will column 2 lines 43-47).
Claim 23 is rejected as above.
Claim 24 is rejected as above.
Claim 25 is rejected as above.
Claim 26 is rejected as above since Eromo recites the device worn and Will recites a subscriber device 110 that can be worn with a wristband.

With respect to claim 2 Eromo teaches the method of claim 1, further comprising is monitored using machine learning to determine the at least one recommendation (Eromo paragraph 19).

With respect to claim 5 Eromo teaches the method of claim 1, comprising receiving with the device worn by the user a goal from the user, wherein providing the at least one recommendation instructs the user to perform an action directed toward the furthering goal (Eromo paragraph 68).

With respect to claim 6 Eromo teaches the method of claim 5, wherein the goal is to control blood glucose level of the user (Eromo paragraph 30).

With respect to claim 7 Eromo teaches the method of claim 1, comprising monitoring of the user to determine whether the user is following the at least one recommendation wherein the monitoring the user to determine whether the user is following the at least one recommendation comprising: presenting via the device worn by the user, a request for confirmation that the action was performed and receiving via the device worn by the user a response to the request for confirmation (Eromo paragraph 70).
Claim 28 is rejected as above.

With respect to claim 8 Eromo teaches the method of claim 1, wherein the user-related data comprises lifestyle data, clinical data, context data, environmental data, and food consumption data, and at least one of the user-related data is used to provide the at least one recommendation (Eromo paragraph 30).

With respect to claim 9 Eromo teaches the method of claim 1, wherein monitoring the health of the user is performed by a cloud-based electronic device (Eromo paragraph 39).

With respect to claim 10 Eromo teaches the method of claim 1, wherein monitoring the health of the user is performed by an electronic device that is worn by the user or near the user (Eromo paragraph 28).

With respect to claim 21 Eromo in view of Will teaches the method of claim 1, wherein the monitoring the health related data of the user comprises continuously generating via the sensor of the device worn by the user, the health related data (Will column 5 lines 29-39).
Claim 29 is rejected as above.

With respect to claim 22 Eromo in view of Will teaches the method of claim 1, further comprising prolonging the life of a battery of the device worn by the user by periodically alternating between monitoring periods in which the sensor continuously generates the health related data and non-monitoring periods in which the sensor does not continuously generate the health related data (Will column 5 lines 42-48).
Claim 30 is rejected as above.

With respect to claim 27 Eromo teaches the method of claim 26 further comprising:
receiving via a microphone on the, a goal from the user, wherein the presenting the at least one recommendation instructions the user to perform an action directed toward further the goal (Eromo paragraph 40).
Eromo does not teach a smartwatch. 
Will teaches the subscriber device maybe configured such that it may be worn as wristband (Will column 13 lines 3-6). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Will with the motivation of enabling the sharing of information in order to help personal emergency response system responders to be more responsive to various situations in which personal emergency response systems can be used (Will column 2 lines 43-47).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eromo (2016/0012197) in view of Will (US 8866606) and  Georgescu (2017/0116497)
With respect to claim 3 Eromo teaches the method of claim 1. 
Eromo does not teach wherein the health of the user is monitored using deep Q-network.
Georgescu teaches this architecture is used as a generic, non-linear function that approximates Q(s, a; .theta.).apprxeq.(s, a), called deep Q network (Georgescu paragraph 114).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo in view of Will with Georgescu with the motivation of improving the effectiveness and efficiency of the search (Georgescu paragraph 8).

With respect to claim 4 Eromo teaches the method of claim 1, Eromo does not teach method of claim 1, wherein the health of the user is monitored using deep learning.
Georgescu teaches Machine learning techniques for quickly identifying anatomy in medical images include Marginal Space Learning (MSL), deep learning such as Marginal Space Deep Learning (MSDL), Marginal Space Deep Regression (MSDR) and Approximated Marginal Space Deep Learning (AMSD). These machine learning techniques each employ efficient machine learning frameworks to analyze large medical image databases to determine relevant image features (Georgescu paragraph 6).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo in view of Will with Georgescu with the motivation of improving the effectiveness and efficiency of the search (Georgescu paragraph 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626